PER CURIAM.
Appellant challenges the trial court’s denial of his Rule of Criminal Procedure 3.800(a) motion for jail credit. This is appellant’s renewed motion which followed this court’s affirmance without prejudice. See Trapkin v. State, 830 So.2d 172 (Fla. 4th DCA 2002).
We find appellant’s renewed motion to be legally sufficient, and reverse and remand to the trial court for a determination on the merits. If the record conclusively refutes the claim, then the trial court should attach those portions of the record supporting denial. See Collins v. State, 805 So.2d 73, 74 (Fla. 4th DCA 2002). If the record available to the trial court, which includes the jail records referenced, establishes that appellant is entitled to the credit he requests, the court shall award him the jail credit. See Phillips v. State, 839 So.2d 893, 894 (Fla. 4th DCA 2003).
WARNER, STEVENSON and SHAHOOD, JJ., concur.